Citation Nr: 1426414	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-00 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected low back disability.

2.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from September 1978 to August 1998.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to service connection for obstructive sleep apnea (claimed as sleeping disorder with insomnia) has been restyled as indicated on the title page of this decision.

In correspondence received in September 2011 the Veteran indicated that she no longer desired a Board hearing on these matters.

The issue of entitlement to service connection for sleep apnea, to include as secondary to a service-connected low back disability, is addressed in the REMAND portion of this decision.

FINDING OF FACT

1. The service treatment records note that the Veteran was diagnosed with chronic insomnia in service, and that she reported frequent trouble sleeping at separation.

2. The Veteran has provided credible and competent testimony that she has had sleep problems ever since service.

3. The Veteran has a current diagnosis of insomnia.



CONCLUSION OF LAW

The criteria for service connection for insomnia have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for insomnia, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Laws and regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

A December 1995 service treatment record indicates that the Veteran complained of non-restorative sleep since her deployment (apparently referencing the Veteran's service in Saudi Arabia from October 1990 to October 1991).  The complaints were characterized as early, middle, and late insomnia, and the assessment was insomnia, chronic.  The Veteran was prescribed Amitriptyline.  The Veteran's May 1998 service retirement examination report noted insomnia (by history); the Veteran specifically indicated that she had frequent trouble sleeping on the corresponding Medical History Report.

At a September 2010 VA respiratory examination the Veteran indicated that she began having sleep problems in the 1990s that had continued to the present.  She was able to fall asleep but would wake several times during the night.  Her husband had informed her that she would snore and her legs would "twitch" while sleeping.  The diagnoses were sleep-maintenance insomnia and obstructive sleep apnea, and the examiner specifically stated that they were separate diagnoses and had separate etiologies.  The examiner did not dispute that the Veteran had insomnia during service and did not specifically state whether the Veteran's insomnia was related to her active service.  

Whether a layperson opinion as to a nexus or a diagnosis is competent evidence depends on the facts of the particular case.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor for consideration is the complexity of the question to be determined.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Another factor is whether the question can be answered by personal observation alone.  See Layno v. Brown, 6 Vet. App. 465, 496 (1994) (explaining that a layperson is competent to report only that which he or she observed).

The September 2010 VA examination reflects that the Veteran has a current diagnosis of insomnia, and such tends to lend credence to the Veteran's assertions of continuity of insomnia since service.  In the Board's view, the Veteran has provided credible and competent testimony that she has had sleep problems ever since service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). In this regard, the Board notes that the Veteran complained of troubles sleeping at the time of her separation from service, and the Veteran's insomnia was characterized as chronic by service medical personnel. 38 C.F.R. § 3.303 (2013). Moreover, the Veteran also complained of sleep difficulties on a November 1998 VA examination conducted shortly following her separation from service.  Based on the foregoing, giving the Veteran the benefit of the doubt, the Board finds that service connection for insomnia is warranted. 38 U.S.C. § 5107. 

ORDER

Service connection for insomnia is granted.

REMAND

As for the issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected low back disability, the Board notes that in September 2010 the Veteran underwent a VA examination that was to address the medical matters raised by that issue.  The September 2010 VA examiner, however, did not address the matter as to whether the Veteran's sleep apnea was related to her service-connected low back disability.  Further, it is unclear whether the September 2010 VA examiner was aware of the Veteran's assertion (as related in a July 2010 notice of disagreement) that her husband had informed the Veteran that during service he observed that her breathing would stop while she was sleeping.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination that addresses the medical matters raised by this issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate the Veteran's complete VA treatment records since October 25, 2012.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination regarding the claimed sleep apnea disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has sleep apnea that (a) had its onset in service, (b) is etiologically related to her active service, (c) is proximately due to service-connected low back disability, (d) was aggravated (made worse) by service-connected low back disability.

In providing the requested opinions the examiner is asked to specifically consider the comments made in the July 2010 notice of disagreement concerning the assertions by the Veteran's husband that he observed during her period of active service that the Veteran's breathing would stop as she slept.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issue of service connection for sleep apnea.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and her representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


